EXHIBIT 10.1

November 13, 2018

Mr. Bill McLaughlin

Fuse Medical, Inc.

1565 N Central Expy Ste. 200

Richardson, TX

 

Re:

Fuse Medical, Inc. Loan Agreement amended and restated as-of 12/3 I/20I 7,
associated with note in the original principal amount of$5,000,000 (the "Note")
due and unpaid to ZB, NA. dba Amegy Bank (the "Bank")

Dear Mr. McLaughlin,

Fuse Medical, Inc. is in default of the above-referenced indebtedness pursuant
to the terms of the Note and other documents evidencing, securing or pertaining
to the indebtedness. The default arose from non-compliance of the minimum
quarterly EBITDA covenant, and the no consecutive quarterly net losses covenant.

These violations constitute an Event of Default (as defined in the Loan
Agreement) under the Loan Agreement (the ••Default").

This letter constitutes notice by the Bank to Fuse Medical. Inc. that the Bank
has waived the aforementioned defaults for 9/30/19. This letter does not
constitute a waiver of any default or Event of Default under the Loan Agreement
except for the Default(s) described in the preceding paragraphs, or an agreement
to waive any future defaults or Events of Default under the Loan Agreement, and
no such inference, assumption, or course of dealing shall be created hereby. The
Bank expressly reserves any and all rights and remedies under the Notes. the
Loan Agreement. and all other documents executed in connection therewith, at law
and in equity.

Sincerely,

 

    /s/ Alex Daniel

Alex Daniel - Vice President

 